* Corpus Juris-Cyc References; Taxation 37 Cyc., pp. 1552, n. 55; 1553, n. 58.
This is a proceeding to confirm appellee's title to lots one to thirty, inclusive, of block 3, of the West Seashore subdivision of section twenty-two, township eight south, range twelve west, Harrison county, Miss., containing approximately three and three-tenths acres.
The bill of complaint averred that prior to September 22, 1924, these lands were duly and legally sold to the state of Mississippi for taxes due and unpaid; that on said date the state, acting through the state land commissioner, executed its patent conveying said land to George R. Smith for the consideration of twenty-one dollars and seventy-five cents, and thereafter the said George R. Smith, by warranty deed, conveyed the land to the appellee. The bill further averred that, while said land was laid off in lots and blocks as city property is usually platted, in truth and fact the land was not urban, but was rural land, capable of being used only for agricultural or pasture purposes, or for the timber thereon, and that it is such land as is ordinarily bought and sold by the acre, but it had been laid off into lots and blocks for convenience in description only.
The attorney-general filed an answer on behalf of the state, which admitted all the facts averred in the bill of complaint, but asserted that the patent under which the appellee claimed title was void for the reason that the state land commissioner had no authority to sell land which had been laid off and platted into lots and blocks. The chancellor entered a decree confirming appellee's title, and from this decree the attorney-general prosecuted this appeal.
Section 2912, Code of 1906 (section 5247, Hemingway's Code), authorizes the state land commissioner to sell the swamp and overflowed lands belonging to the state at a minimum price of one dollar and twenty-five cents per acre, unless the governor and land commissioner deem any of said lands to be worth more than said sum, in *Page 811 
which event it is made their duty to fix the price of such of said lands at what they believe the interest of the state to require. Section 2916, Code of 1906 (section 5251, Hemingway's Code), authorizes the land commissioner to sell the tax lands at the same price as the swamp and overflowed lands, subject to be fixed in the same manner and under like regulations. Under the latter section the right of the land commissioner to sell lands forfeited to the state for taxes, provided the lands have not been platted into lots and blocks and the rate is made on an acreage basis, is unquestioned, and, while the attorney-general has filed no brief in this case, we presume the contention that the land commissioner has no authority to sell rural tax lands which have been subdivided into lots and blocks is based upon the holding of this court in the case of Huber v. Freret et al.
(Miss.), 103 So. 3, that "under section 2919, Code of 1906 (section 5254, Hemingway's Code), construed in connection with the entire Code chapter on public lands, the land commissioner is given no authority to issue a patent to urban public lands belonging to the state," which have been surveyed into lots for business purposes.
This case, however, does not support the contention that the land commissioner has no authority to sell rural lands belonging to the state which have been surveyed into lots, but, on the contrary, it was said in that case that, in providing for the sale of public lands, "it was the purpose of the legislature to deal alone with those public lands which are usually bought and sold by acreage — in other words, property commonly known as rural lands, lands valuable for their timber or pasturage, or for agriculture." That the land involved in the case at bar is rural land, valuable only for its timber, or for pasturage or agriculture, is established by the pleadings. It was sold at a price largely in excess of the minimum acreage price fixed by statute, and the patent executed by the land commissioner conveyed to the purchaser a good title to this land. *Page 812 
As to whether or not the doctrine of the Huber case, supra,
prohibits the sale by the land commissioner of all urban land which has been surveyed and divided into lots and blocks, we are not here called upon to decide, but it may be noted that the holding in that case is expressly limited to the right to sell "urban business lots."
The decree of the court below will be affirmed.
Affirmed.